AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COUR                                                  FEB 2 12020
                                               SOUTHERN DISTRICT OF CALIFORNIA                        , CLERK. JS, ISTR1CT COURT
                                                                                                      s?UTHEFi, OiSTF11cw CALIFORNIA

                     United States of America                              JUDGMENT IN A C                                         DEPUTY
                                                                           (For Offenses Committed On or After November 1, 1987)
                                     V.

                Franklin Josue Satander-Aguilar                            Case Number: 20-cr-00388-WVG

                                                                           Chloe S. Dillon
                                                                           Defendant's Attorney


REGISTRATION NO. 93772298

THE DEFENDANT:
 lg) pleaded guilty to count(s) 2 of Indictment
                                          ----------------------------~
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8: 1325(a)(l)                     Improper Attempted Entry by an Alien (Misdemeanor)                         I

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 lg) Assessment:        $IO WAIVED                lg) Fine:    WANED
lg) Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 lg) Court recommends defendant be deported/removed with relative, Riccy Santander-Aguilar charged as a
codefendant in 20cr388-WVG.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until· all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 12, 2020
                                                                         Date ofimposition of Sentence


                                                                         (JJ~
                                                                         HbNGRABLE WILLIAM V. GALLO
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                   20-cr-0388-WVG
